            Case 19-11047-KG         Doc 825       Filed 11/26/19      Page 1 of 9



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE


                                               )
In re:                                         )       Chapter 11
                                               )
CLOUD PEAK ENERGY INC.,                        )
et al.,                                        )       Case No. 19-11047 (KG)
                                               )
                                               )       (Jointly Administered)
                       Debtors.                )
                                               )       Objection Deadline: November 27, 2019 at 5:00
                                                       p.m.
                                               )       Hearing Date: December 5, 2019 at 9:30 a.m.
                                               )

            OBJECTION OF THE SECURITIES AND EXCHANGE
      COMMISSION TO CONFIRMATION OF THE FIRST AMENDED JOINT
    CHAPTER 11 PLAN OF CLOUD PEAK ENERGY INC. AND CERTAIN OF ITS
                         DEBTOR AFFILIATES

         The United States Securities and Exchange Commission (“Commission”), a

statutory party to these proceedings 1 and the federal agency responsible for regulating

and enforcing compliance with the federal securities laws, objects to confirmation of the

First Amended Joint Chapter 11 Plan (“Plan”) of Cloud Peak Energy Inc. (“Cloud Peak”)

and Certain of Its Debtor Affiliates (collectively, the “Debtors”), filed October 14, 2019.

In support of its objection, the Commission respectfully states as follows:

                                     INTRODUCTION

         The Commission objects to confirmation of the Plan because it would release the

liability of, and permanently enjoin actions against, non-debtor third parties in

contravention of Section 524(e) of 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”).



1
 As a statutory party in corporate reorganization proceedings, the Commission “may raise and
may appear and be heard on any issue[.]” 11 U.S.C. § 1109(a).


                                               1
            Case 19-11047-KG          Doc 825      Filed 11/26/19      Page 2 of 9



As a general matter, nondebtor third party releases contravene Section 524(e) of the

Bankruptcy Code, which provides that only debts of the debtor are affected by Chapter

11 discharge provisions. Such releases have special significance for public investors,

such as Cloud Peak’s Class 7 public shareholders and Class 3 and Class 4 noteholders,

because they may enable nondebtors to benefit from a debtor’s bankruptcy by obtaining

their own releases with respect to past misconduct, including violations of the federal

securities laws or breaches of fiduciary duty under state law.

        While such releases may be allowed if parties expressly consent to them in

exchange for consideration from each released party, those circumstances are not present

here. Nor are there exceptional circumstances that would support non-consensual

releases. The Commission has similar concerns regarding an exculpation clause in the Plan

that provides that the exculpated parties shall have no liability for any acts or omissions taken

in connection with the restructuring, including certain prepetition conduct, but excluding

actual fraud, gross negligence, or willful misconduct.

        Thus, the release and exculpation provisions should be deleted from the Plan or

the Plan should be amended to provide: (i) that class 7 shareholders, class 3 2021 Notes

Secured Claims (“Secured Notes”), and class 4 Unsecured Notes Claims (“Unsecured

Notes”) either be carved out of the release or be required to “opt in” to the release rather

than having to affirmatively “opt out” of the release; and (ii) that the exculpation clause

will be narrowly tailored to cover only estate fiduciaries and to exclude prepetition

conduct.

                                      BACKGROUND

        Cloud Peak is a publicly held company that was formerly listed on the New York

Stock Exchange (the “NYSE”) under the symbol “CLD.” Since March 27, 2019, Cloud
                                               2
           Case 19-11047-KG          Doc 825      Filed 11/26/19     Page 3 of 9



Peak has been trading on the OTC Pink under the symbol “CLDP.” As of the Petition

Date, Cloud Peak had 76,507,272 outstanding shares of common stock, $290.4 million in

Secured Notes, and $56.4 million in Unsecured Notes. Disc. St. at 14 & 16.

       As discussed above, the Plan contains provisions (the “Releases”) that seek to

release and permanently enjoin actions against non-debtor third parties in a manner that

we believe contravenes Section 524(e) of the Bankruptcy Code and applicable law. The

Releases will affect the Debtors’ public shareholders and noteholders. Under the Plan,

the shareholders are receiving no distribution and they are not entitled to vote on the Plan,

but they are nonetheless deemed to consent to the Releases unless they affirmatively opt

out. The Debtors’ Secured Noteholders are receiving a recovery of approximately 45%,

and the Debtors’ Unsecured Noteholders are receiving a recovery of approximately 1-2%.

Disc. St. at 4-5. The Secured and Unsecured Noteholders are entitled to vote on the Plan,

and they are deemed to consent to the Releases if they: (i) vote in favor of the Plan; (ii)

abstain from voting and do not affirmatively opt out of the Releases; or (iii) vote to reject

the Plan, and do not affirmatively opt out of the Releases.

       The Releases apply to claims against: (a) the Debtors and each Debtor’s

respective directors, officers, and managers as of the Petition Date and at any time

thereafter through the Effective Date; (b) debtor-in-possession financing lenders; (c) the

debtor-in-possession financing agent; (d) the consenting noteholders; (e) the committee

and the members thereof; (f) the general unsecured claims administrator; (g) the

prepetition 2021 notes indenture trustee; (h) the prepetition Unsecured Notes indenture

trustee; and (i) with respect to each of the foregoing parties under (a) through (h), such

entity and its associated entities. The Releases are for any and all claims and causes of



                                              3
            Case 19-11047-KG         Doc 825       Filed 11/26/19     Page 4 of 9



action and a wide range of other obligations, but exclude claims arising from gross

negligence, fraud, or willful misconduct. The released parties are not providing any

specific consideration in exchange for the Releases.

                                        DISCUSSION

       I.      The Release is not consensual and does not satisfy the standard to be
               approved as a nonconsensual release.

       A. The Release is Not Consensual.

       Section 524(e) of the Bankruptcy Code addresses the scope of a bankruptcy

discharge and states, in relevant part, that the “discharge of a debt of the debtor does not

affect the liability of any other entity on, or the property of any other entity for, such

debt.” 11 U.S.C. § 524(e). The Bankruptcy Code contemplates that a discharge only

affects the debts of those submitting to its burdens. Gillman v. Continental Airlines (In re

Continental Airlines), 203 F.3d 203, 211 (3d Cir. 2000). Nonetheless, courts in this

District have held that third party releases of non-debtors may be allowed if they are

consensual. See In re Washington Mutual, Inc., 442 B.R. 314, 352 (Bankr. D. Del.

2011); In re Zenith Electronics Corp., 241 B.R. 92, 111 (Bankr. D. Del. 1999); see also

In re Arrowmill Dev. Corp., 211 B.R. 497, 506-07 (Bankr. D.N.J. 1997) (court held that

debtors must give creditors and interest holders an opportunity to individually consent to

the release, apart from voting on the plan).

       In the Commission’s view, releases should be considered to be consensual only if

the affected parties provide affirmative consent. Here, by contrast, shareholders and

Noteholders are bound unless they affirmatively opt out of the Release. Bankruptcy

courts in this Circuit have generally held that an opt-out mechanism is not sufficient to

support a third party release, particularly with respect to those who do not return a ballot.

                                               4
              Case 19-11047-KG       Doc 825      Filed 11/26/19     Page 5 of 9



See Washington Mutual, 442 B.R. at 355 (“[f]ailing to return a ballot is not a sufficient

manifestation of consent to a third party release”); In re Exide Techs., 303 B.R. 48, 74

(Bankr. D. Del. 2003) (court found nondebtor releases consensual and binding only on

creditors and interest holders voting to accept the plan); cf. In re Spansion, Inc., 426 B.R.

114, 144-45 (Bankr. D. Del. 2010) (court found releases consensual only with respect to

parties voting to accept the Plan, and unimpaired creditors deemed to have accepted the

Plan). Thus, simply abstaining from voting or voting to reject a plan but failing to opt out

of the releases does not constitute “consent.” But see In re Indianapolis Downs, LLC,

486 B.R. 286, 306 (Bankr. D. Del. 2013) (in nonpublic company case, nondebtor releases

deemed consensual with respect to both impaired creditors who abstained from voting on

the Plan, and those who voted to reject the plan and did not otherwise opt out of the

releases). Moreover, the Commission is not aware of any published precedent for

requiring a class, such as the Class 7 shareholder class, that is receiving no consideration

and is deemed reject the Plan to affirmatively opt out of a third party release.

        Here, the Plan deems the consent of shareholders and Noteholders to the Releases

to be established by silence or failure to opt out. This is inconsistent with basic contract

principles. In re SunEdison, lnc., 576 B.R. 453, 458 (Bankr. S.D.N.Y. 2017) (“Courts

generally apply contract principles in deciding whether a creditor consents to a third party

release.”) citing In re Washington Mutual, Inc., 442 B.R. at 352. The Restatement of

Contracts makes clear that silence or failure to act cannot be deemed consent under the

facts of this case.

        Under the Restatement, silence can be deemed to be acceptance only:

        (1)



                                              5
           Case 19-11047-KG         Doc 825      Filed 11/26/19     Page 6 of 9



               (a) Where an offeree takes the benefit of offered services
               with reasonable opportunity to reject them and reason to
               know that they were offered with the expectation of
               compensation.

               (b) Where the offeror has stated or given the offeree reason
               to understand that assent may be manifested by silence or
               inaction, and the offeree in remaining silent and inactive
               intends to accept the offer.

               (c) Where because of previous dealings or otherwise, it is
               reasonable that the offeree should notify the offeror if he
               does not intend to accept.

       (2) An offeree who does any act inconsistent with the offeror’s ownership
       of offered property is bound in accordance with the offered terms unless
       they are manifestly unreasonable. But if the act is wrongful as against the
       offeror it is an acceptance only if ratified by him.

Restatement (Second) of Contracts, § 69; see also Jacques v. Solomon & Solomon P.C.,

886 F. Supp. 2d 429, 433 n.3 (D. Del. 2012) (“Merely sending an unsolicited offer does

not impose upon the party receiving it any duty to speak or deprive the party of its

privilege of remaining silent without accepting.”).

       None of the situations enumerated in the Restatement apply here. The Debtors

cannot rely on the silence of the shareholders (who are not even entitled to vote on the

Plan), nor the silence of the Noteholders, as a manifestation of their acceptance of the

Releases. Indeed, there can be no contractual consent by silence because the Debtors are

not offering anything of benefit to the shareholders. Although Noteholders are receiving

a recovery, they are not being offered anything of benefit specifically in exchange for the

Releases. Accordingly, the Debtors are merely extinguishing a right the shareholders and

Noteholders may have against non-debtor third parties unless they affirmatively object by

submitting an opt-out form. Interpreting silence as consent is particularly egregious

where public investors are involved and the stock continues to trade, because proper

                                             6
            Case 19-11047-KG          Doc 825       Filed 11/26/19      Page 7 of 9



notice depends both on the Debtors and on various broker-dealer intermediaries, who

must deliver the appropriate forms and instructions to the relevant shareholders. 2

        B. The Releases do not satisfy the standard to be approved as nonconsensual
           because they are not: (i) fair to the releasing parties; (ii) necessary to the
           reorganization; and (iii) supported by the facts of this
           case._________________________________________________________

        The Third Circuit has held that allowing nonconsensual non-debtor releases is an

“extraordinary remedy” that should be used only sparingly. See In re Continental

Airlines, 203 F.3d at 212. In order to bind all of the affected parties without their

consent, the Debtors would need to show that the impacted classes received fair

consideration and that the Releases are necessary to the Debtors’ reorganization. See id.

at 215; 3 In re Spansion, Inc., 426 B.R. at 144-145. In particular, the Third Circuit in

Continental focused on whether the releases were given in exchange for reasonable




2
 Cloud Peak shares continue to trade and, as a result, a person who purchases shares after the
notice of non-voting status was distributed would not automatically receive that notice from the
Debtor. He or she would have no notice of the opt out provision and therefore would likely be
bound with no realistic opportunity to opt of the Releases , which apply to conduct up to the
Effective Date of the
Plan.
3
  In Continental Airlines, the Third Circuit rejected a plan provision that released and
permanently enjoined shareholder lawsuits against present and former officers and directors who
were not in bankruptcy. The court held that the release and injunctive provisions fell squarely
into the Section 524(e) prohibition because they amounted to nothing more than a lockstep
discharge of nondebtor liability. The Court held open the possibility that “there are
circumstances under which [it] might validate a nonconsensual release that is both necessary and
given in exchange for fair consideration,” Id. at 214, n.11, but made this comment in light of
releases and permanent injunctions issued in such extraordinary cases as Robins, Manville, and
Drexel; See Menard-Sanford v. Mabey (In re A.H. Robins Co.), 880 F.2d 694 (4th Cir. 1989);
MacArthur Co. v. Johns-Manville Corp. (In re Johns-Manville Corp.), 837 F.2d 89 (2d Cir.1988);
Drexel Burnham Lambert Trading Corp. v. Drexel Burnham Lambert Group, Inc. (In re Drexel
Burnham Lambert Group, Inc.), 960 F.2d 285 (2d Cir. 1992); see also Deutsche Bank AG v.
Metromedia Fiber Network, Inc. (In re Metromedia Fiber Network, Inc.), 416 F.3d 136, 143 (2d.
Cir. 2005) (the Second Circuit held a “nondebtor release in a plan of reorganization should not be
approved absent the finding that truly unusual circumstances render the release terms important to
the success of the plan. . . .”).
                                                7
            Case 19-11047-KG          Doc 825      Filed 11/26/19      Page 8 of 9



financial consideration, separate and apart from the consideration to which the class was

entitled as creditors under the Plan. In re Continental Airlines, 203 F.3d at 215. Courts

in Delaware consider a number of factors, including whether: “(i) the non-consensual

release is necessary to the success of the reorganization; (ii) the releasees have provided a

critical financial contribution to the debtor’s plan; (iii) the releasees’ financial

contribution is necessary to make the plan feasible; and (iv) the release is fair to the non-

consenting creditors, i.e., whether the non-consenting creditors received reasonable

compensation in exchange for the release.” In re Spansion, Inc., 426 B.R. at 144-145.

        When applying the Continental factors to the facts of this case, it is clear that the

Releases contravene Bankruptcy Code Section 524(e) and applicable Third Circuit law.

There is no evidence that fair consideration was provided specifically in exchange for the

release of claims against nondebtors or that all of the nondebtor released parties made

contributions to the Plan. Indeed, “Released Parties” include not just the enumerated

parties, but also those parties’ “Associated Entities,” which is defined broadly to include

many persons and entities who may not have contributed anything to the Plan or

restructuring. There has not been an adequate showing that all of these Released Parties

have provided a critical financial contribution, or that the Releases are fair to

shareholders and Noteholders. Based on the above, it is the Commission’s position that

the shareholders and Noteholders should be carved out from the Releases entirely, or that

they should only be bound by the Releases if they opt in to the Releases.

        In addition, in the Commission’s view, the exculpation clause in the Plan

constitutes an impermissible non-debtor release and discharge since it limits the liability

of various entities that may not be estate fiduciaries for conduct that occurred prior to the



                                               8
            Case 19-11047-KG        Doc 825       Filed 11/26/19    Page 9 of 9



Chapter 11 case, and hence falls squarely within the scope of Section 524(e). Although

actual fraud, willful misconduct, and gross negligence are carved out, the exculpation

provision could still potentially release various non-scienter-based claims. See

Washington Mutual, 442 B.R. at 350, citing In re PWS Holding Corp., 228 F.3d 224, 246

(3d Cir. 2000) (exculpations are limited to actions by estate fiduciaries in the bankruptcy

case).

                                     CONCLUSION

         For all of the foregoing reasons, the Commission requests that the Releases and

exculpation provisions be deleted from the Plan, or the Plan should be amended to

provide: (i) that the shareholders and Noteholders either be carved out of the Releases or

be required to opt in to the Releases in order to be bound; and (ii) that the exculpation

clause will be narrowly tailored to cover only estate fiduciaries and to exclude prepetition

conduct.

Dated: November 26, 2019
       New York, NY

                                              UNITED STATES SECURITIES AND
                                              EXCHANGE COMMISSION

                                              By:/s/ Neal Jacobson
                                                 Neal Jacobson
                                              Brookfield Place
                                              200 Vesey St., Suite 400
                                              New York, NY 10281
                                              (212) 336-0095
                                              Jacobsonn@sec.gov

Of Counsel: Alistaire Bambach
            Morgan Bradylyons




                                              9
